MAINE SUPREME JUDICIAL COURT                                                   Reporter of Decisions
Decision: 2018 ME 97
Docket:   Ken-17-326
Argued:   March 7, 2018
Decided:  July 12, 2018
Revised:  July 24, 2018

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HJELM, and HUMPHREY, JJ.
Majority:    SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JJ.
Dissent:     HJELM, JABAR, and HUMPHREY, JJ.



                                       STATE OF MAINE

                                                 v.

                                  KASHAWN MCLAUGHLIN


GORMAN, J.

       [¶1] Kashawn McLaughlin appeals from a judgment of conviction of

aggravated trafficking in schedule W drugs (Class A), 17-A M.R.S.

§ 1105-A(1)(D) (2017), entered by the trial court (Kennebec County,

Murphy, J.) after a jury trial.1 McLaughlin argues that pursuant to section

1105-A(1)(D) the State must prove the weight of pure cocaine base in isolation

and that the court erred by failing to include that requirement in its instructions




   1 After the jury trial, the court also entered a judgment of conviction for unlawful trafficking in
schedule W drugs (Class B), 17-A M.R.S. § 1103(1-A)(A) (2017), and made two findings regarding
criminal forfeiture of property, 15 M.R.S. § 5826 (2017). Because McLaughlin does not assign error
to these judgments, we do not address them further.
                                                                                                2

to the jury. Because we conclude that section 1105-A(1)(D) does not require

the State to prove the weight of “pure” cocaine base, we affirm the judgment.2

                                       I. BACKGROUND

        [¶2] Viewed in the light most favorable to the jury’s verdict, the record

supports the following facts. State v. Adams, 2015 ME 30, ¶ 2, 113 A.3d 583. On

November 2, 2015, agents from the Maine Drug Enforcement Agency (MDEA)

received information from a confidential informant indicating that McLaughlin

was staying in and selling drugs out of room 175 at the Senator Inn in Augusta.

Based on this information and their observation of individuals coming and

going from room 175, MDEA agents sought and obtained a search warrant for

the room. The search warrant referred to McLaughlin by name.

        [¶3] At around 6:30 p.m. that evening, with the help of the Augusta Police

Department, MDEA agents executed the search warrant for room 175. Upon

executing the warrant, the officers and agents secured and identified six

individuals in the room, including McLaughlin. In the room, agents observed

and seized, among other items, over $10,000 in cash; two firearms and

ammunition; a dish in the microwave with white and yellow residue; three

digital scales; a plastic bag containing a hard, light-brown material; fourteen


  2   McLaughlin’s other arguments on appeal are unpersuasive, and we do not address them further.
3

individually sealed bags with a hard, off-white material; and an individual bag

containing a large “ball” of hard, off-white material. All six individuals in room

175 were arrested.

      [¶4] The State conducted a controlled substance analysis on several of

the items seized from room 175. The analysis confirmed that the residue on

the dish contained cocaine base; all three digital scales had residue containing

cocaine and heroin; the light-brown material weighed sixty-five grams and

contained heroin; the total weight of the hard, off-white material in the fourteen

bags was 3.4 grams and at least one of the bags contained cocaine base; and the

large “ball” of hard, off-white material weighed 100.6 grams and contained

cocaine base. The controlled substance analysis identified the presence of

heroin and cocaine base but did not determine the precise weight of each drug

in isolation.

      [¶5] On January 21, 2016, a grand jury indicted McLaughlin on five

charges stemming from his November 2, 2015, arrest. Among the charges were

Count 1, aggravated trafficking in schedule W drugs (Class A), namely cocaine

in the form of cocaine base, 17-A M.R.S. § 1105-A(1)(D), and Count 2,

aggravated trafficking in schedule W drugs (Class A), namely heroin, 17-A
                                                                                                   4

M.R.S. § 1105-A(1)(H) (2017).3 A jury trial on the charges took place over three

days from November 1 to November 3, 2016. On the first day of the trial, the

State orally moved to amend Count 2 to a charge of unlawful trafficking in

heroin (Class B), 17-A M.R.S. § 1103(1-A)(A) (2017), which the court granted

without objection by the defendant. At trial, two of the individuals arrested

with McLaughlin testified that McLaughlin knowingly trafficked in what he

knew to be illegal drugs on November 2, 2015.

       [¶6] At the close of trial, the court provided several instructions to the

jury, including the following instruction related to Count 1: “Cocaine base

includes any mixture or preparation that contains any quantity of cocaine base,

which is the alkaloid base of cocaine.” McLaughlin did not object to this

instruction. The jury found McLaughlin guilty of Count 1, aggravated trafficking

in cocaine in the form of cocaine base and Count 2, unlawful trafficking in

heroin, on November 3, 2016.                  On July 11, 2017, the court sentenced

McLaughlin to twenty years in prison with all but twelve years suspended and

four years of probation on Count 1, and a concurrent six-year prison sentence



   3 The indictment also charged McLaughlin with Count 3, possession of a firearm by a prohibited

person (Class C), 15 M.R.S. § 393(1)(A-1)(3) (2017); Count 4, criminal forfeiture of money, 15 M.R.S.
§ 5826 (2017); and Count 5, criminal forfeiture of firearms, 15 M.R.S. § 5826. The State eventually
dismissed Count 3. After the sentencing hearing, the court made specific findings regarding Counts
4 and 5 and ordered the forfeiture of the money and firearms at issue. See 15 M.R.S. § 5826.
5

on Count 2. McLaughlin appeals only the judgment of conviction for aggravated

trafficking in cocaine in the form of cocaine base. See 15 M.R.S. § 2115 (2017);

M.R. App. P 2(b)(2)(A) (Tower 2016); see also M.R. App. P. 2B(b)(1).4

                                      II. DISCUSSION

         [¶7] McLaughlin argues that the court erred by instructing the jury that

“[c]ocaine base includes any mixture or preparation that contains any quantity

of cocaine base.” He contends that 17-A M.R.S. §§ 1102(1)(F), 1105-A(1)(D)

(2017) require the State to prove the weight of pure cocaine base in isolation—

not the overall weight of the mixture or preparation that contains some

quantity of cocaine base.

A.       Standard of Review

         [¶8] Because McLaughlin did not object to the jury instructions at trial,

we review the court’s jury instruction regarding cocaine base for obvious error.

See State v. Daluz, 2016 ME 102, ¶ 51, 143 A.3d 800. “When we review for

obvious error, we review for (1) an error, (2) that is plain, and (3) that affects

substantial rights.” Id. (quotation marks omitted). If we conclude that these

three conditions are met, “we will exercise our discretion to notice an



    The Maine Rules of Appellate Procedure were restyled and are applicable to appeals commenced
     4

on or after September 1, 2017. See M.R. App. P. 1 (restyled Rules). Because McLaughlin filed this
appeal before September 1, 2017, the restyled Maine Rules of Appellate Procedure do not apply.
                                                                               6

unpreserved error only if we also conclude that (4) the error seriously affects

the fairness and integrity or reputation of judicial proceedings.” Id. (quotation

marks omitted).

      [¶9] To determine whether the court erred by instructing the jury on

cocaine base, we must interpret—for the first time—the definition of “cocaine”

provided in 17-A M.R.S. § 1102(1)(F), in conjunction with the phrase “cocaine

in the form of cocaine base” as used in the aggravated trafficking statute, 17-A

M.R.S. § 1105-A(1)(D). See State v. Pinkham, 2016 ME 59, ¶ 19, 137 A.3d 203.

“We review questions of statutory interpretation de novo,” State v. Christen,

2009 ME 78, ¶ 12, 976 A.2d 980, and our standard for interpreting statutes is

well established:

             In interpreting these provisions, we first look to the plain
      language of the provisions to determine their meaning. If the
      language is unambiguous, we interpret the provisions according to
      their unambiguous meaning unless the result is illogical or absurd.
      If the plain language of a statute is ambiguous—that is, susceptible
      of different meanings—we will then go on to consider the statute’s
      meaning in light of its legislative history and other indicia of
      legislative intent. In applying these principles, we examine the
      entirety of the statute, giving due weight to design, structure, and
      purpose as well as to aggregate language. We reject interpretations
      that render some language mere surplusage.

State v. Dubois Livestock, Inc., 2017 ME 223, ¶ 6, 174 A.3d 308 (citations

omitted) (quotation marks omitted). When, as here, we are “interpreting a
7

criminal statute, we are guided by two interrelated rules of statutory

construction: the rule of lenity, and the rule of strict construction.” Pinkham,

2016 ME 59, ¶ 14, 137 A.3d 203 (quotation marks omitted). If the Legislature’s

intent remained indecipherable after using the tools of construction available

to us, the rule of lenity would require us to resolve any ambiguities in

McLaughlin’s favor. See State v. Stevens, 2007 ME 5, ¶ 16, 912 A.2d 1229; United

States v. Wells, 519 U.S. 482, 499 (1997) (“The rule of lenity applies only if, after

seizing everything from which aid can be derived, . . . we can make no more than

a guess as to what Congress intended.” (quotation marks omitted)).

B.    The Statutes and Their Interpretation

      1.     Plain Language

      [¶10] As with all statutory interpretation, we begin with the statutory

language while “giving due weight to design, structure, and purpose.” Dubois

Livestock, Inc., 2017 ME 223, ¶ 6, 174 A.3d 308 (quotation marks omitted). The

Maine Criminal Code, title 17-A, comprises five parts. The statutes establishing

drug-related crimes are found in part 2, chapter 45, entitled simply “Drugs.”

The chapter opens with two statutes containing definitions and schedules of

drugs that apply to the entire chapter. See 17-A M.R.S. §§ 1101-1102 (2017).
                                                                              8

The Legislature defined “cocaine” in the second of those statutes, section

1102(1)(F):

      F. Cocaine means:

              (1) Coca leaves, except coca leaves and extracts of coca
              leaves from which cocaine, ecgonine and derivatives of
              ecgonine and their salts have been removed; and

              (2) A mixture or preparation that contains any quantity of
              any of the following substances:

                   (a) Cocaine, its salts, optical and geometric isomers
                   and salts of isomers;

                   (b) Ecgonine, its derivatives, their salts, isomers and
                   salts of isomers; or

                   (c) Cocaine base, which is the alkaloid form of cocaine.

      [¶11] In the sections following section 1102, the Legislature set out

various types of drug crimes—possession, trafficking, furnishing, and

aggravated forms of trafficking and furnishing. See 17-A M.R.S. §§ 1103,

1105-A, 1105-C, 1106, 1107-A (2017). Intentional or knowing possession of

any amount of cocaine is a crime, although the amount possessed, the existence

or lack of any prior convictions for possession, and whether the cocaine is in

the form of cocaine base will determine whether the crime is a Class D, C, or B

offense. See 17-A M.R.S. § 1107-A. In addition, intentionally or knowingly

trafficking in any amount of cocaine is a Class B crime, 17-A M.R.S.
9

§ 1103(1-A)(A), and possession of fourteen grams or more of cocaine or four

grams or more of cocaine in the form of cocaine base “gives rise to a permissible

inference under the Maine Rules of Evidence, Rule 303, that the person is

unlawfully trafficking in scheduled drugs.”                       17-A M.R.S. § 1103(3)(B).

Trafficking in cocaine, Class B, is elevated to aggravated trafficking, Class A,5 if

the individual trafficks in cocaine

           • to a child as a customer;
           • with a child as an assistant;
           • while having one or more convictions for “engaging in substantially
             similar conduct”;
           • while in possession of a firearm;
           • on a school bus or near a school or safe zone; or
           • when “[d]eath is in fact caused by the use of that [cocaine].”

See 17-A M.R.S. § 1105-A(1).

        [¶12] Furthermore, a cocaine trafficking charge can be elevated to an

aggravated trafficking charge when the person charged with trafficking has in

his or her possession an amount of cocaine that exceeds a specified amount

determined by the Legislature. See 17-A M.R.S. § 1105-A(1)(D). At trial, the

State presented evidence that, at the time of his arrest for trafficking,

McLaughlin was in possession of a hard, off-white material that cumulatively

    5If a person trafficks in cocaine and “[s]erious bodily injury is in fact caused by the use of that
[cocaine],” the crime is Class B aggravated trafficking. 17-A M.R.S. § 1105-A(1)(L) (2017).
                                                                                                   10

weighed over one-hundred grams and contained some undetermined amount

of cocaine base. Based on the weight of this material, McLaughlin was charged

with and convicted of aggravated trafficking in cocaine as defined by subsection

(1)(D) of section 1105-A, which states:

       D. At the time of the offense, the person trafficks in cocaine in a
       quantity of 112 grams or more or cocaine in the form of cocaine base
       in a quantity of 32 grams or more. Violation of this paragraph is a
       Class A crime.

(Emphasis added.) As the language makes clear, a person may be found guilty

of aggravated trafficking in cocaine due to the weight of the drug if the State

proves that the person was trafficking in (1) “cocaine in a quantity of 112 grams

or more” or (2) “cocaine in the form of cocaine base in a quantity of 32 grams or

more.” 17-A M.R.S. § 1105-A(1)(D) (emphasis added).

       [¶13] McLaughlin contends that although “cocaine in a quantity of 112

grams or more” refers to 112 grams or more of “[a] mixture or preparation that

contains any quantity of” cocaine,6 “cocaine in the form of cocaine base in a

quantity of 32 grams or more” must be “pure” cocaine base in isolation. See

17-A M.R.S. §§ 1102(1)(F), 1105-A(1)(D). He asserts that, because the State



   6  We agree with this contention made by McLaughlin. In State v. Johnson, 2005 ME 46, 870 A.2d
561, we considered certain trafficking offenses alongside the definition of cocaine as provided by
17-A M.R.S. § 1102(1)(F) (2017) and held that “[a] defendant is guilty of trafficking in cocaine if he
trafficks in cocaine in whatever form.” Johnson, 2005 ME 46, ¶ 12, 870 A.2d 561 (emphasis added).
11

failed to present evidence that at least thirty-two grams of the material he

possessed containing cocaine base was pure cocaine base, the State failed to

meet its burden of proof. We disagree.

         [¶14] In our recent decision in State v. Pinkham, we concluded that 17-A

M.R.S. §§ 1101(17)(E), 1102(1)(I), 1103(1-A)(A) (2015) required the State to

prove the actual amount of pure heroin in isolation as an element of the

trafficking offense because “heroin” was no longer specifically defined as any

mixture or “compound containing heroin.”7 Pinkham, 2016 ME 59, ¶¶ 15-18,

137 A.3d 203. We also explained in Pinkham that the definition of “cocaine”

found in section 1102(1)(F) is an example of how, “when the Legislature uses

the name of a drug and intends for the term to include mixtures containing that

drug, it knows how to accomplish that result.” 2016 ME 59, ¶ 21, 137 A.3d 203.

         [¶15] In dividing various drugs into schedules, and then setting out its

definitions of the drugs, including cocaine, within those schedules, the

Legislature explained that the definitions were to be used “[f]or the purposes

of defining crimes under this chapter and of determining the penalties


     The Legislature has since changed the definition of schedule W drugs to include “any compound,
     7

mixture or preparation containing narcotic drugs in any quantity, including but not limited to . . .
heroin.” 17-A M.R.S. § 1102(1)(I) (2017) (emphasis added); see P.L. 2017, ch. 274, § 2 (adding the
phrase “in any quantity”); L.D. 1546, Summary (128th Legis. 2017) (explaining that the “bill clarifies
that any compound, mixture or preparation containing narcotic drugs in any quantity is a schedule
W drug”).
                                                                               12

therefor.” 17-A M.R.S. § 1102. Section 1102(1)(F)(2) states that “[c]ocaine

means . . . [a] mixture or preparation that contains any quantity of any of the

following substances”; among “the following substances” is “[c]ocaine base,

which is the alkaloid form of cocaine.” 17-A M.R.S. § 1102(1)(F). “When a

statute specifically defines a term, we cannot redefine it.” Rockland Plaza Realty

Corp. v. City of Rockland, 2001 ME 81, ¶ 10, 772 A.2d 256. Because “cocaine” as

defined by the Legislature specifically includes mixtures containing any amount

of cocaine, “cocaine” throughout title 17-A, chapter 45 means “[a] mixture or

preparation” containing cocaine.     17-A M.R.S. § 1102(1)(F).       Contrary to

McLaughlin’s argument, the words “in the form of” in the phrase “cocaine in the

form of cocaine base” do not change the definition of “cocaine” in that same

phrase. 17-A M.R.S. § 1105-A(1)(D) (emphasis added). Cocaine, as defined by

the Legislature and as used in that phrase, includes “mixture[s] or

preparation[s]” that contain any amount of cocaine. 17-A M.R.S. § 1102(1)(F).

      [¶16] Thus, when examined “in the context of the entire statutory

scheme,” State v. Kendall, 2016 ME 147, ¶ 14, 148 A.3d 1230, the thirty-two

gram weight threshold in section 1105-A(1)(D) applies to a specific form of

“cocaine”: a mixture or preparation that contains cocaine base. See 17-A M.R.S.

§§ 1102(1)(F), 1105-A(1)(D). Had the Legislature intended to apply the lower
13

weight threshold to pure cocaine base in isolation, it would not have attached

that weight to the phrase “cocaine in the form of cocaine base”—which includes

a word explicitly defined as “[a] mixture or preparation.”          17-A M.R.S.

§§ 1102(1)(F), 1105-A(1)(D) (emphasis added); see Pinkham, 2016 ME 59,

¶ 18, 137 A.3d 203. To read section 1105-A(1)(D) as McLaughlin urges would

render the words “cocaine in the form of” mere surplusage. “[B]ecause no

language is to be treated as surplusage if it can be reasonably construed, we

must give meaning to this language.” Cobb v. Bd. of Counseling Prof’ls Licensure,

2006 ME 48, ¶ 20, 896 A.2d 271. We therefore conclude that a plain reading of

sections 1102(1)(F) and 1105-A(1)(D) indicates a legislative intent that the

thirty-two gram weight threshold applies to the overall weight of any mixture

or preparation that contains any quantity of cocaine base.

      2.    Ambiguity and Legislative History

      [¶17] Although the plain language review discussed above leaves little

room for a claim of ambiguity, to the extent that sections 1102(1)(F) and

1105-A(1)(D) could be deemed ambiguous, the applicable legislative history

and other indicia of legislative intent support our interpretation. See Dubois

Livestock, Inc., 2017 ME 223, ¶ 6, 174 A.3d 308. The language establishing the

current definition of cocaine in section 1102(1)(F) and the language setting the
                                                                                                    14

weight thresholds for aggravated trafficking in section 1105-A(1)(D) became

effective in 1996. See P.L. 1995, ch. 635, §§ 1, 4.8 Before 1996, the Legislature

had not included the term “cocaine base” in the definition of “cocaine” in section

1102(1)(F).9 Congress, on the other hand, has included the term “cocaine base”

in its criminal offenses regarding cocaine since the 1980s. DePierre v. United

States, 564 U.S. 70, 74-75 (2011).10



   8Title 17-A M.R.S.A. § 1105 (Supp. 2000) was repealed and replaced by the Legislature with 17-A
M.R.S. 1105-A (2017) in 2001. See P.L. 2001, ch. 383, §§ 119, 156 (effective Jan. 31, 2003). The
language in the current version of 17-A M.R.S. § 1105-A(1)(D) stating “cocaine in the form of cocaine
base in a quantity of 32 grams or more” is the same language added by P.L. 1995, ch. 635, § 4.
   9 Before this change, the Maine Revised Statutes Annotated contained the following definition of
cocaine:

        Coca leaves except coca leaves and extracts of coca leaves from which cocaine,
        ecgonine and derivatives of ecgonine or their salts have been removed; cocaine, its
        salts, optical and geometric isomers and salts of isomers; ecgonine, its derivatives,
        their salts, isomers and salts of isomers; or any compound, mixture or preparation of
        which contains any quantity of any of the substances referred to in this paragraph.

17-A M.R.S.A. § 1102(1)(F) (Supp. 1995) (emphasis added); see P.L. 1989, ch. 334, § 1.
   10  The United States Supreme Court’s decision in DePierre v. United States, 564 U.S. 70 (2011)
discusses the different forms of cocaine. The Court in DePierre had to “decide whether the term
‘cocaine base’ as used in [21 U.S.C.S. § 841(b)(1)(B) (LEXIS through Pub. L. No. 115-193] refers
generally to cocaine in its chemically basic form or exclusively to what is colloquially known as ‘crack
cocaine.’” DePierre, 564 U.S. at 72. The Court explained that when the leaves from a coca plant are
processed, a paste-like substance known as coca paste is formed, and coca paste contains “cocaine in
its base form,” which has the molecular formula C17H21NO4. Id. at 73. “Dissolving coca paste in water
and hydrochloric acid produces (after several intermediate steps) cocaine hydrochloride, which is a
salt with the molecular formula C17H22NO4+Cl-.” Id. Cocaine hydrochloride—referred to as “powder
cocaine”—is chemically distinct from cocaine base and is usually ingested by snorting to obtain a
high. Id.

      Cocaine hydrochloride can be converted into “crack cocaine” by combining it with water and a
base, such as sodium bicarbonate (baking soda), and applying heat. Id. Crack cocaine contains
cocaine in its alkaloid form, i.e., cocaine as a base. Id. at 73-74. Cocaine hydrochloride can also,
however, be converted into “freebase” cocaine which also contains cocaine in its basic or alkaloid
15

       [¶18] The Legislature was deeply concerned with the spread of cocaine

base, generally known as “crack,” when it enacted P.L. 1995, ch. 635. Not only

was the pertinent bill titled “An Act to Discourage the Spread of ‘Crack’

Cocaine,” L.D. 1457 (117th Legis. 1995), but the Statement of Fact for the bill

explained that it was responding “to the recent appearance in the State of

cocaine base, commonly referred to as crack cocaine, and seeks to discourage

the spread of cocaine base.” L.D. 1457, Statement of Fact (117th Legis. 1995).

       [¶19] The bill’s Statement of Fact referred to the different forms of

cocaine, and how they are used:

       Cocaine hydrochloride, the powder form of cocaine, is usually
       ingested by snorting, whereas cocaine base can be smoked by
       heating it and inhaling the hot vapors. Smoking cocaine base
       delivers the drug to the brain more rapidly than snorting cocaine
       hydrochloride. The resulting high is quicker and far more intense,
       so typically the user is addicted more quickly and develops an
       exponentially increasing demand for additional cocaine base.




form. Id. at 74. Coca paste, crack cocaine, and freebase cocaine, therefore, are all forms of cocaine
base, and all three forms are smoked to obtain a high. Id. at 72-74.

      The decision in DePierre also sheds some light on why Congress and the Maine Legislature
sought to treat cocaine in the form of cocaine base differently from other forms of cocaine. As the
Court noted in DePierre, “[n]umerous witnesses at the [Congressional] hearings testified that the
primary reason crack cocaine was so dangerous was because—contrary to cocaine powder—cocaine
in its base form is smoked, which was understood to produce a faster, more intense, and more
addictive high than powder cocaine.” Id. at 84. The Court ultimately concluded that the term “cocaine
base” encompassed more than just “crack cocaine.” Id. at 89.
                                                                                                    16

L.D. 1457, Statement of Fact (117th Legis. 1995). Tellingly, the bill elaborated

that “[t]he disparity between the sentences imposed under this bill for cocaine

base and for cocaine hydrochloride is justified by the addictive nature of cocaine

base and the level of violence associated with its use and distribution.” L.D. 1457,

Statement of Fact (117th Legis. 1995) (emphasis added). The Legislature,

therefore, intended to establish harsher punishments for those individuals who

possessed cocaine in the form of cocaine base because it saw this form—the

alkaloid or basic form of cocaine that is smoked—as more dangerous.11 See L.D.

1457, Statement of Fact (117th Legis. 1995).                        To realize its intent, the

Legislature promulgated statutes that make the possession of smaller amounts

of cocaine in the form of cocaine base trigger a presumption of trafficking, 17-A

M.R.S. § 1103(3)(B), and elevate trafficking to aggravated trafficking, 17-A

M.R.S. § 1105-A(1)(D).

        [¶20] In addition, the Committee Amendment inserting the phrase

“cocaine in the form of cocaine base” throughout title 17-A, chapter 45, clarifies

that the Legislature was focused on the “usage units” when setting the lower


   11It makes sense that the Legislature established the weight differential based on perceived harm
rather than the relative purity of the drugs or the weight of the drugs in isolation, because cocaine in
the form of cocaine base (crack cocaine) is not necessarily purer than cocaine hydrochloride
(powdered cocaine). See United States v. Nelson, 6 F.3d 1049, 1052 (4th Cir. 1993) (explaining that
the crack cocaine seized was eighty-seven to ninety-one percent pure cocaine base while the
powdered cocaine seized was ninety-six percent pure cocaine hydrochloride).
17

weight threshold—not the weight of pure cocaine base in isolation.12 Comm.

Amend. A to L.D. 1457, No. H-696 (117th Legis. 1996). The Amendment

explained that the weight associated with the permissible inferences for

trafficking in cocaine in the form of cocaine base “is based upon a finding that

the present single usage unit of cocaine base in Maine has an average weight of

less than .10 grams.” Comm. Amend. A to L.D. 1457, No. H-696 (117th Legis.

1996) (emphasis added). This reference to usage units demonstrates that the

Legislature understood that cocaine in the form of cocaine base—including

crack cocaine—is a mixture or preparation that contains some quantity of

cocaine base. See DePierre, 564 U.S. at 79, n.9 (“[C]rack cocaine is itself a

‘substance’ involved in drug offenses; it is the end product that is bought, sold,

and consumed.” (emphasis added)); United States v. Tucker, 20 F.3d 242, 244

(7th Cir. 1994) (“Users of cocaine base need not wait until the water evaporates

before using the drug; nor, for that matter, must users separate the cocaine

from the baking soda. All three ingredients are part of a whole, blended




      Indeed, every time the Legislature has associated cocaine base with a weight threshold it used
     12

the phrase “cocaine in the form of” rather than just using the words “cocaine base.” See 17-A M.R.S.
§§ 1103(3)(B), 1105-A(1)(D), 1105-C(1)(D), 1106(3)(B), 1107 A(1)(A)(2), (B)(3), 1118-A(1)(C)
(2017); P.L. 1995, ch. 635, §§ 2, 4-6. This includes section 1103(3)(B), which provides a permissible
inference of unlawful trafficking in scheduled drugs if the State provides proof “that the person
intentionally or knowingly possesses . . . 4 grams or more of cocaine in the form of cocaine base.”
(Emphasis added.)
                                                                              18

together, and therefore comport with the common understanding of ‘mixture’

. . . .”).

             [¶21] The Amendment also explained the reasons for distinguishing

between 112 grams of “cocaine” and thirty-two grams of “cocaine in the form

of cocaine base.” Comm. Amend. A to L.D. 1457, No. H-696 (117th Legis. 1996).

The lower threshold for cocaine in the form of cocaine base stemmed from

“evidence that individuals in possession of 32 grams or more of cocaine base

have significant direct links to major sources of supply and present an

extraordinary threat and risk to the health and safety of the citizens of the

State.” Comm. Amend. A to L.D. 1457, No. H-696 (117th Legis. 1996). The

Legislature based its thirty-two gram weight threshold in section 1105-A(1)(D)

on a “comparison with 21 U.S.C. § 841(b)(1)(B)(iii)”—which specifies weights

based on a “mixture or substance” that “contains cocaine base.” Comm. Amend.

A to L.D. 157, No. H-696 (117th Legis. 1996); 21 U.S.C.S. § 841(b)(1)(B)(iii)

(LEXIS through Pub. L. No. 115-193). Contrary to McLaughlin’s contentions,

there is nothing in the legislative history to suggest that the Legislature set a

lower weight threshold for crimes involving cocaine in the form of cocaine base

because it wanted to require the State to prove the weight of pure cocaine base

in isolation.
19

      [¶22] As a whole, the legislative history supports our conclusion that the

Legislature intended to impose harsher punishment on individuals in

possession of smaller amounts of cocaine in the form of cocaine base because it

saw the usable units of that drug as more harmful in smaller quantities than

powdered cocaine. We therefore reject McLaughlin’s arguments regarding the

interpretation of sections 1102(1)(F) and 1105-A(1)(D), and because the

applicable legislative history resolves any potential ambiguities, the rule of

lenity does not apply. See Stevens, 2007 ME 5, ¶ 16, 912 A.2d 1229; Wells, 519

U.S. at 499.

                               III. CONCLUSION

      [¶23] We conclude that section 1105-A(1)(D) does not require the State

to prove the weight of “pure” cocaine base because the definition of cocaine in

the form of cocaine base is “[a] mixture or preparation that contains any

quantity of” cocaine base. 17-A M.R.S. § 1102(1)(F). In this case, the court

committed no error, let alone obvious error, when it instructed the jury that

“[c]ocaine base includes any mixture or preparation that contains any quantity

of cocaine base, which is the alkaloid base of cocaine.”
                                                                                                    20

        The entry is:

                       Judgment affirmed.



HJELM, J., with whom JABAR and HUMPHREY, JJ., join, dissenting.

        [¶24] As it applies to cocaine, the quantitative threshold necessary to

commit the Class A crime of aggravated trafficking of scheduled drugs is

112 grams of “cocaine” or 32 grams of “cocaine in the form of cocaine base.” See

17-A M.R.S. § 1105-A(1)(D) (2017).13 In my view, when a prosecution is for

aggravated trafficking of “cocaine in the form of cocaine base,” the plain

language of this statute requires the State to prove the weight of that cocaine

base in isolation and without regard to the weight of any other accompanying

material. Further, even if there is a need to resort to consideration of the

legislative history of the relevant statutes, the result is the same. Consequently,

the court’s instructions to the jury in this case contained obvious error because

the instructions misstated a central element of the charge and thereby relieved

the State of its burden to prove the quantity of cocaine base required by the


   13   This stands in contrast to 17-A M.R.S. § 1103(1-A)(A) (2017), which creates the lesser,
nonaggravated Class B crime of trafficking in cocaine. A prosecution for a violation of that statute
does not require the State to prove any particular quantity of the drug, although a person’s possession
of at least 4 grams of “cocaine in the form of cocaine base” supports a permissible inference that the
person is trafficking in the drug. 17-A M.R.S. § 1103(3)(B) (2017). Therefore, the interpretation of
the language central to this case will bear on the identical language found in that statute.
21

statute. More importantly, the State presented no evidence whatsoever of the

amount of actual cocaine base that Kashawn McLaughlin was charged with

trafficking. As a matter of law, the evidence was therefore insufficient to

support a conviction for aggravated trafficking in cocaine base. For these

reasons, I respectfully dissent from the Court’s conclusion affirming the

conviction for that charge.

      [¶25] The issue presented here is entirely one of statutory construction,

which the Court must determine de novo. See State v. Stevens, 2007 ME 5, ¶ 5,

912 A.2d 1229.         I will consider in turn the plain language of section

1105-A(1)(D) and then that statutory language as seen through the lens of its

legislative history.

A.    Plain Language

      [¶26] When presented with an issue of statutory construction, the Court

must “first examine the plain meaning of the statutory language” to determine

legislative intent and the legislation’s purpose. State v. Solomon, 2015 ME 96,

¶ 9, 120 A3d 661 (quotation marks omitted). In doing so, the Court will seek to

“avoid[] results that are absurd, inconsistent, unreasonable, or illogical.” Id.

(quotation marks omitted). Further, the Court “examine[s] the entirety of the

statute, giving due weight to design, structure, and purpose as well as to
                                                                               22

aggregate language.”     State v. Dubois Livestock, Inc., 2017 ME 223, ¶ 6,

174 A.3d 308 (quotation marks omitted).

      [¶27] The Legislature has defined “cocaine” in the following way:

      F. Cocaine means:

            (1) Coca leaves, except coca leaves and extracts of coca
            leaves from which cocaine, ecgonine and derivatives of
            ecgonine and their salts have been removed; and

            (2) A mixture or preparation that contains any quantity of
            any of the following substances:

                  (a) Cocaine, its salts, optical and geometric isomers
                  and salts of isomers;

                  (b) Ecgonine, its derivatives, their salts, isomers and
                  salts of isomers; or

                  (c) Cocaine base, which is the alkaloid form of cocaine.

17-A M.R.S. § 1102(1)(F) (2017). “Cocaine” is therefore an umbrella term that

comprises four different categories, the last of which is the one relevant to this

appeal.

      [¶28] Pursuant to section 1102(1)(F)(2)(c), “cocaine” includes “any

mixture or preparation that contains any quantity of . . . [c]ocaine base.” This

means that any mixture or preparation containing any amount of cocaine base

is “cocaine,” whereas “cocaine base” is but one specific form of cocaine, namely,

“the alkaloid form of cocaine.” But see State v. Johnson, 2005 ME 46, ¶ 10,
23

870 A.2d 561 (stating, notwithstanding the definition of “cocaine base”

contained in section 1102(1)(F)(2)(c), that the term “‘cocaine base’ is not

defined”). In other words, “cocaine base” is a subset of “cocaine.” Therefore, if

a person is charged with possession of or trafficking in cocaine generally, it is

sufficient for the State to prove that the substance involved was an amalgam

that contained one of three forms of cocaine, which includes cocaine base.

          [¶29]   Here, however, McLaughlin was prosecuted for aggravated

trafficking in scheduled drugs, which, based on the statutory formulation of the

charge, required the State to prove specifically that he trafficked in “cocaine in

the form of cocaine base in a quantity of 32 grams or more.”14 See 17-A M.R.S.

§ 1105-A(1)(D) (emphasis added).                 That phrase—“in the form of cocaine

base”—is plainly a restrictive modifier because it explicitly requires the

substance to be cocaine in the specific form of cocaine base.

          [¶30] The Court reaches the contrary conclusion—that “cocaine in the

form of cocaine base” can be any mixture or preparation containing any amount

of cocaine base. See supra ¶ 16. This reading, however, reverses the statutory




      An alternative way a person can commit the crime of aggravated trafficking in cocaine is if the
     14

State proves that the substance involved is “cocaine in a quantity of 112 grams or more.” 17-A M.R.S.
§ 1105-A(1)(D) (2017). This alternative is not at issue here because the total weight of the material
that contained some amount of cocaine is less than 112 grams.
                                                                                                    24

construct because it is cocaine—not cocaine base—that can be “any mixture or

preparation that contains any amount of” cocaine base.                            See 17-A M.R.S.

§ 1102(1)(F)(2)(c). As we held in State v. Pinkham, “when the Legislature uses

the name of a drug and intends for the term to include mixtures containing that

drug, it knows how to accomplish that result.” 2016 ME 59, ¶ 21, 137 A.3d 203.

With respect to its definitions of “cocaine” and “cocaine base,” the Legislature

has exhibited that skill.           The Legislature established that a substance is

“cocaine,” no matter whether and what other ingredients may be present, so

long as it contains any amount of any of the three forms of cocaine described in

section 1102(1)(F)(2)(a)-(c). In contrast, the definition of “cocaine base” does

not leave room for the presence of any extrinsic ingredients. If the Legislature

had intended “cocaine in the form of cocaine base” to mean a mixture

containing any amount of cocaine base, then, having gone so far as to define

cocaine base as the alkaloid form of cocaine, see 17-A M.R.S. § 1102(1)(F)(2)(c),

it could and would have done so either as part of that definitional provision or

in section 1105-A(1)(D) itself.15


   15In its Opinion, see supra ¶ 14, the Court points to the same passage I quote from State v. Pinkham,
where we explained that the definition of “cocaine” found in section 1102(1)(F) is an example of the
Legislature’s ability to define a drug to allow for mixtures of that drug with other material.
2016 ME 59, ¶¶ 19-21, 137 A.3d 203; see 17-A M.R.S. § 1102(1)(F)(2)(a)-(c) (2017) (defining
“cocaine” as “[a] mixture or preparation that contains any quantity of” cocaine, ecgonine, or cocaine
base”). The statutory definition at issue here, however, is the separate term of “cocaine base,”
which—unlike the definition of “cocaine”—the Legislature has defined in specific terms that do not
25

       [¶31] Based on the Court’s analysis, the cocaine that would suffice to

meet the requirement of section 1105-A(1)(D) is not “cocaine in the form of

cocaine base.” Rather, the substance could be anything at all, so long as it

contains some amount—however miniscule—of cocaine base. For that reason,

the Court’s conclusion that “cocaine base” means any concoction that contains

any measure of cocaine base renders the phrase “in the form of cocaine base”

as surplusage because the phrase is left with little effect. See State v. Tozier,

2015 ME 57, ¶ 6, 115 A.3d 1240 (“Nothing in a statute may be treated as

surplusage if a reasonable construction applying meaning and force is

otherwise possible.” (quotation marks omitted)). In my view, pursuant to the

definition in section 1102(1)(F)(2)(c), “cocaine base” is the alkaloid form of

cocaine, and at trial that is what the State must prove the substance to be.

       [¶32] In contrast to the Court’s analysis, when the statutory language at

issue is read to require the requisite amount of actual cocaine base, all words

in that phrase are given effect. Although I agree that the Legislature could also

have simply referred directly to “cocaine base” instead of “cocaine in the form




allow for a mixture with other substances. Id. § 1102(1)(F)(2)(c). Therefore, rather than supporting
the Court’s holding, our analysis in Pinkham demonstrates that, because the statutory references to
“cocaine base” do not use the language that would tolerate a mixture, section 1102(1)(F)(2)(c)
cannot properly be read to include cocaine base when it is merely one part of an amalgam.
                                                                               26

of cocaine base,” the word choice has meaning because it is a function of the

structure of the overall definition of “cocaine” that begins with section

1102(1)(F). Starting there, the Legislature simply tracked its way through the

definitional layers to end up at the particular subsection that contains “cocaine

base.” In this way, the Legislature particularized the substance at issue, so that

the specific form of “cocaine” that must be quantified in a case such as this is—

as the words make clear—cocaine in the form of cocaine base and not cocaine

base as part of a mixture that in total weighs at least 32 grams. Further, as I

discuss below, the legislative history shows that the Legislature used the

phrases “cocaine base” and “cocaine in the form of cocaine base”

interchangeably, revealing that the Legislature saw the phrases as having

identical meanings.

      [¶33] Therefore, in my view, pursuant to a plain language reading of

sections 1102(1)(F) and 1105-A(1)(D), the State was obligated to prove that

McLaughlin possessed at least 32 grams of cocaine base in isolation. No such

evidence was presented at trial, and for that reason, McLaughlin cannot be

convicted of aggravated trafficking on this record.
27

B.         Legislative History

           [¶34] Even if the relevant statutes were ambiguous, the legislative

history supports the conclusion that the Legislature intended “cocaine in the

form of cocaine base” to mean just that.                     See Stevens, 2007 ME 5, ¶ 5,

912 A.2d 1229 (explaining that when statutory language is ambiguous, we look

to legislative history for guidance). This is apparent in two ways.

           [¶35] First, one of the legislative vehicles that resulted in the enactment

of section 1105-A was Legislative Document 1457 from the 117th Legislature.

The Office of the Attorney General presented an amendment to that bill to

differentiate between “cocaine in the form of cocaine base (crack cocaine)” and

“cocaine hydrochloride (powder cocaine).” Comm. Amend. A. to L.D. 1457,

No. H-696, Statement of Fact (117th Legis. 1995); Comm. Amend. A. to

L.D. 1457, No. H-696 (117th Legis. 1995) (letter dated January 16, 1995 to

Chairs of the J. Standing Comm. on Crim. Justice from David Lauren, an attorney

with the Department of the Attorney General). When referring to cocaine base,

the Statement of Fact accompanying the Amendment uses the terms “cocaine

in the form of cocaine base” and “cocaine base” interchangeably.16 L.D. 1457,


     16   The following excerpt from the Amendment demonstrates the fungible use of the two terms:

              Section 3 of the amendment provides that a person is guilty of Aggravated
           Trafficking or Furnishing Scheduled Drugs if the person trafficks in or furnishes
                                                                                                28

Comm. Amend. A. to L.D. 1457, No. H-696, Statement of Fact (117th Legis.

1995); see Marcoux v. Parker Hannifin/Nichols Portland Div., 2005 ME 107,

¶¶ 11-12, 881 A.2d 1138 (indicating that a statement of fact accompanying a

committee amendment to a proposed bill is a proper source of legislative

history). Similarly, in testimony presented to the legislative committee of

jurisdiction, Lauren, appearing for the Attorney General’s office, explained that,

pursuant to the Amendment, “[t]rafficking or furnishing 32 grams or more of

cocaine base would constitute an [a]ggravating [f]actor under 17-A M.R.S.

§ 1105.” An Act to Deter the Spread of Crack Cocaine: Hearing on L.D. 1457

Before the J. Standing Comm. on Crim. Justice, 117th Legis. (1995) (testimony of

David Lauren) (emphasis added); see Craig v. Caron, 2014 ME 115, ¶ 14,

102 A.3d 1175 (relying in part on testimony presented to the legislative



      cocaine in the form of cocaine base in a quantity of 32 grams or more. The 32-gram
      level is based upon: (1) evidence that individuals in possession of 32 grams or more
      of cocaine base have significant direct links to major sources of supply and present an
      extraordinary threat and risk to the health and safety of the citizens of the State of
      Maine; (2) evidence that 32 grams of cocaine base has a street value in excess of
      $12,000.00; (3) the comparison with 21 U.S.C. § 841(b)(1)(B)(iii) which establishes a
      five year minimum mandatory sentence for the distribution or possession with intent
      to distribute five or more grams of cocaine base . . . . Therefore, the Aggravated
      Trafficking or Furnishing level of 32 grams is consistent with the 4-gram cocaine base
      presumptive level for Trafficking in Cocaine Base.

  Comm. Amend. A. to L.D. 1457, No. H-696, Statement of Fact (117th Legis. 1995) (emphases
added).
29

committee of jurisdiction to evaluate legislative intent). Just as the Court places

weight on the Amendment, I find it significant that, in his testimony before the

Legislature, the representative of the very office that submitted the proposal

assigned the same meaning to the term “cocaine base” and to the term

contained in the Amendment, “cocaine in the form of cocaine base.”

      [¶36] Contrary to the Court’s view, this demonstrates that there is no

statutory difference between the two—“cocaine in the form of cocaine base” is

“cocaine base”—and that the Legislature intended that section 1105-A(1)(D)

require the State to prove the presence of at least 32 grams of cocaine base,

exclusive of any other substance, in order for a defendant to be found guilty of

aggravated trafficking of cocaine base.

      [¶37] Second, as the Court notes, see supra ¶ 21, the legislative history

establishes that the Legislature looked to 21 U.S.C.S. § 841(b)(1)(B)(iii)

(LEXIS through Pub. L. No. 115-191), which is included in the federal Controlled

Substances Act, as a guide for what became the weight threshold for cocaine

base subsequently enacted in section 1105-A(1)(D). See Comm. Amend. A. to

L.D. 1457, No. H-696, Statement of Fact (117th Legis. 1995). Section 841(a)

criminalizes particular drug-related conduct, such as manufacturing and

distributing controlled substances and possessing controlled substances with
                                                                             30

the intent to manufacture or distribute—conduct that is similar to trafficking

as defined in Maine law, see 17-A M.R.S. § 1101(17) (2017). Section 841(b)(1)

then establishes the penalties for violations of section 841(a) based on the

nature and weight of the drug. See 21 U.S.C. § 841(b)(1)(B) (LEXIS through

Pub. L. No. 115-191). Section 841(b)(1)(B)(ii) sets out sentencing provisions

for crimes involving the following forms of cocaine:

      (ii) 500 grams or more of a mixture or substance containing a
      detectable amount of--

            (I) coca leaves . . . ;

            (II) cocaine . . . ;

            (III) ecgonine . . . ; or

            (IV) any compound, mixture, or preparation which contains
            any quantity of any of the substances referred to in
            subclauses (I) through (III).

Then, section 841(b)(1)(B)(iii) applies the same penalty provisions to crimes

involving cocaine base by describing that form of the drug in the following way:

“28 grams or more of a mixture or substance described in clause (ii) which

contains cocaine base.” Id. § 841(b)(1)(B)(iii) (emphasis added).

      [¶38] As the Court notes, see supra ¶ 14, we have recognized the

Legislature’s proven ability to define its terms clearly when it intends for a

compound or mixture that includes some form of cocaine to be treated as
31

cocaine itself. See Pinkham, 2016 ME 59, ¶¶ 19-21, 137 A.3d 203. This

additional legislative history bolsters that observation.        Although the

Legislature     drew   on   the   quantitative   standard   found   in   section

841(b)(1)(B)(iii) of the federal law, it notably did not adopt the connected

federal language that explicitly states that cocaine base can mean a mixture of

substances that merely includes cocaine base. The Legislature’s choice to not

use the very clear federal language it reviewed suggests that the Legislature

purposefully did not intend to define the crime of aggravated trafficking of

cocaine base in a way that would allow proof of less than 32 grams of that drug

in isolation.

      [¶39] In support of its holding, the Court also refers to another element

of legislative history that I find to be unenlightening on the present issue. As

the Court correctly notes, “the Legislature intended to impose harsher

punishment on individuals in possession of smaller amounts of cocaine in the

form of cocaine base because it saw the usable units of that drug as more

harmful in smaller quantities than powdered cocaine.” See supra ¶ 22. Because

the Legislature deemed the weight of a single usage unit of cocaine base to be

smaller than a single usage unit of cocaine hydrochloride, the Legislature

reasonably concluded that a smaller batch of the former should be treated
                                                                               32

comparably, for criminological purposes, to a larger batch of the latter. This

says nothing, however, about the degree of purity that the Legislature intended

to require for the State to prove the quantitative element for cocaine base as set

out in section 1105-A(1)(D).

      [¶40] In fact, if anything, the Class A sentencing classification for a

violation of section 1105-A(1)(D)—which enhances by twenty years in prison

the maximum sentence that could be imposed for the straight Class B trafficking

crime, see 17-A M.R.S. § 1103(1-A)(A) (2017)—suggests that great care must

be exercised in defining the applicable scope of section 1105-A(1)(D). Pursuant

to the holding reached by the Court, a person who trafficks in 32 grams of a

mixture or substance that contains only an insignificant amount of actual

cocaine base would be just as guilty of the Class A offense as a person who

possesses 32 grams—or more—of cocaine base in isolation. The Legislature

has expressly allowed such a result for “cocaine” as defined in section

1102(1)(F)(2), because that reference to “cocaine” explicitly includes mixtures

and preparations that contain any quantity of certain forms of cocaine. Without

similar language assigned to the particularized definition of “cocaine base,” the

equivalence in criminal exposure for widely divergent levels of culpability does

not lend confidence to the Court’s conclusion that the Legislature intended
33

them to be treated on the same plane.        See Solomon, 2015 ME 96, ¶ 9,

120 A.3d 661 (stating that statutes are to be construed so as to avoid

unreasonable or illogical results); see also Pinkham, 2016 ME 59, ¶ 14,

137 A.3d 203 (“[W]hen interpreting a criminal statute, we are guided by two

interrelated rules of statutory construction: the rule of lenity, and the rule of

strict construction.   Pursuant to each of these rules, any ambiguity left

unresolved by a strict construction of the statute must be resolved in the

defendant’s favor.” (quotation marks omitted)).

      [¶41] For these reasons, I conclude that the legislative history resolves

any ambiguities that may exist in the language of sections 1102(1)(F) and

1105-A(1)(D), and confirms that the Legislature intended that section

1105-A(1)(D) require the State to prove the presence of at least 32 grams of

cocaine base itself for a person to be found guilty of aggravated trafficking of

that drug.

C.    Conclusion

      [¶42] The Legislature did not intend for the words, “cocaine in the form

of cocaine base,” to encompass adulterated cocaine base. In its case against

McLaughlin, the State presented no evidence of the weight of actual cocaine

base in which McLaughlin trafficked.      Rather, the evidence regarding the
                                                                               34

composition of the substance took two forms. The first was the Certificate of

Controlled Substance Analysis, which indicated the presence of cocaine base

mixed with other substances, but without any quantitative information about

the weight of the cocaine base itself. Second, the State presented the testimony

of its chemist, who was unable to state how much cocaine base was in the larger

mixture. Because of the State’s failure to present any evidence regarding the

weight of the mixture, the court committed obvious error by allowing the jury

to deliberate on the amount of cocaine base.          See Clewley v. Whitney,

2002 ME 61, ¶ 8, 794 A.2d 87 (stating that for a party to be entitled to an

instruction, the evidence must generate the issue that is the subject of the

instruction); see also State v. Fox, 2014 ME 136, ¶ 22, 105 A.3d 1029 (discussing

obvious error on an appellate challenge to jury instructions).

      [¶43] For the same reason, and more importantly, the conviction for

aggravated trafficking of cocaine base as defined in section 1105-A(1)(D)

cannot stand because it is not supported by any evidence of the amount of

cocaine base. See State v. Johnson, 2014 ME 83, ¶¶ 10-13, 95 A.3d 621 (vacating

defendant’s conviction because of insufficient evidence presented at trial).
35

          [¶44] Accordingly, I would vacate the conviction for that offense and

remand for further proceedings on the lesser offense of trafficking in scheduled

drugs.17 See 17-A M.R.S. § 1103(1-A)(A).



Jamesa J. Drake, Esq., and Rory A. McNamara, Esq. (orally), Drake Law, LLC,
Auburn, for appellant Kashawn McLaughlin

Janet Mills, Attorney General, and Katie Sibley, Asst. Atty. Gen. (orally), Office
of the Attorney General, Augusta, for appellee State of Maine


Kennebec County Unified Criminal Docket docket number CR-2015-2040
FOR CLERK REFERENCE ONLY




     17If the lesser charge of trafficking in cocaine base proceeded to trial, the evidence of McLaughlin’s
possession of a substance containing cocaine base would not generate the statutory permissive
inference of trafficking, see supra ¶ n.13, because that statutory inference arises only with proof of at
least four grams of “cocaine in the form of cocaine base,” see 17-A M.R.S. § 1103(3)(B). For the
reasons I have discussed in this dissenting opinion, this means cocaine base in isolation. The absence
of any quantitative evidence of cocaine base means that a jury cannot find the factual predicate for
that permissive inference. Nonetheless, the present record would allow the State to pursue a
trafficking charge based on other types of evidence of drug dealing in the hotel room where
McLaughlin and others were arrested.